‘Order entered June 9, 1966, herein appealed from, unanimously modified, on the law, to deny the cross motion of plaintiff for leave to serve a second amended complaint. As so modified the order appealed from is otherwise affirmed, without costs or disbursements to either party. Plaintiff sought leave to serve a proposed second amended complaint. Defendants-appellants opposed and cross-moved to dismiss the amended complaint. The proposed second amended complaint seeks to add a cause of action charging appellants with misconduct in interfering with plaintiff’s contract, and acting wrongfully to deprive plaintiff of a valuable property right in said contract. A similar cause of action was dismissed previously by Special Term, which upheld the sufficiency of the first cause of action in such complaint. Ro appeal was taken from that determination. That first cause now comprises the amended complaint. There is no material difference between the proposed second cause of action and the second cause dismissed originally. The earlier disposition is res judicata with respect to the proposed second amended com*714plaint (see Flynn v. Sinclair Oil Corp., 20 A D 2d 636). Concur — Stevens, J. P., Steuer, Capozzoli, McNally and Witmer, JJ.